
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.82


[LETTERHEAD]

April 28, 2008

David Jonathan Yi

Dear David:

        We are extremely pleased to confirm your offer of employment (the
"Offer") with Commerce Energy, Inc. (the "Company"). The following is provided
for your information:

•Your title will be Chief Risk Officer.

•You will report to Gregory L. Craig, Chairman and Chief Executive Officer.

•Your office location will be in Costa Mesa, California located at 600 Anton
Boulevard, Suite 2000, Costa Mesa, California 92626.

•Your compensation will be $200,000 annually.

•You will be eligible to participate in the Company's Executive bonus program.

•You will be granted 50,000 stock options subject to the approval of the
Compensation Committee. The Grant Date will be established by the Compensation
Committee.

•You will be eligible to participate in the Company's benefit plans on the first
day of the month following two (2) months of employment. These benefits include
medical, dental, vision, flexible spending account, disability benefit plans,
life insurance, long-term disability, and the Employee Assistance Plan (EAP).
These benefits are subject to the terms, conditions, limitations, and exclusions
contained in the applicable plan documents and insurance policies.

•You will also be eligible to participate in the Company's 401(k) plan (the
"Plan") on the first day of the month following two (2) months of employment.
The Plan matches $0.50 for each $1.00 you contribute, up to a maximum of 3% of
your annual compensation.

•You will receive four (4) weeks vacation.


        The Offer is contingent upon your satisfactory completion of a drug test
and background check as well as our findings of satisfactory references.

        Your first day of employment will be April 28, 2008. New Employee
Orientation will be conducted by the Human Resources Department. At that time,
you will be expected to provide documentation of authorization to work in the
United States. We have provided a copy of the "Lists of Acceptable Documents"
for your information in preparation for your first day.

        As noted on the Employment Application form, employment with the Company
is at the mutual consent of each employee and the Company. Accordingly, while
the Company has every hope that employment relationships will be mutually
beneficial and rewarding; employees and the Company retain the right to
terminate the employment relationship at-will, at any time, with or without
cause. Please note that no individual has the authority to make any contrary
agreement or representation with the exception of the Chairman and Chief
Executive Officer. The Chairman and Chief Executive Officer can do so only if it
is done specifically in a written agreement that is signed by both the Chairman
and Chief Executive Officer and the employee. Accordingly, this constitutes a
final and fully binding integrated agreement with respect to the at-will nature
of the employment relationship.

        In the event the Company terminates your employment within 12 months of
your hire date and without Cause (as defined below); you will receive $50,000
(less necessary withholdings and authorized deductions). This payment will be
made via a lump sum payment.

        The Company may terminate your employment at any time and without prior
notice, written or otherwise, for Cause. As used in this context, "Cause" shall
mean any of the following conduct by you:

--------------------------------------------------------------------------------




(i) material breach of a Company policy or of a law, rule or regulation
applicable to the Company or its operations; (ii) demonstrated and material
neglect of duties, or failure or refusal to perform the material duties of your
position; (iii) gross misconduct or dishonesty, self-dealing, fraud or similar
conduct that the Board reasonably determines has caused, is causing or
reasonably is likely to cause harm to the Company; or (iv) conviction of or plea
of guilty or nolo contendere to any crime other than a traffic offense that is
not punishable by a sentence of incarceration,

        The Offer of employment will remain in effect for five (5) business days
following your receipt. If we do not hear from you within that timeframe, the
Offer will no longer be valid. If you accept the Offer, please sign this letter
and return it to the Company via US Mail or email:

Mail:
Betsy Webb
Commerce Energy
600 Anton, Suite 2000
Costa Mesa, California 92626

Email:
bwebb@commerceenergy.com.

We hope that you will view the Company as an outstanding organization and will
accept the Offer. Please signify your acceptance of the terms set forth above by
signing and dating this offer letter. We welcome you to the Company.

Sincerely,

By:   /s/ Michael J. Fallquist


--------------------------------------------------------------------------------

    Michael J. Fallquist
Chief Operating Officer
   

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.82

